DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3, 5-7, 15-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orning (US 20140302611).
	With respect to claim 1, Orning teaches the state of the art regarding extraction systems for extracting microorganisms contained in a sample. Orning discloses a prior art system1 comprising a support bar (Figure 1:2) that has a sample well (Figure 1:8), a reagent well (Figure 1:10) and at least one washing well (Figure 1:12).  Any of wells 8, 10, 12, 14 are fully capable of holding a sample, a lysis buffer and/or a washing reagent.  Orning further shows that the support bar includes at least one protection and retention housing (Figure 1:4, 6), wherein the protection and retention housing is configured to retain a filtering and transfer device (Figure 1:18).  Orning teaches that a pipetting element and the filtering and transfer device are removably mounted on the support bar and extend at least partially into the protection and retention housing.  
[AltContent: textbox (filtering and transfer device)][AltContent: textbox (pipetting element)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    1320
    1484
    media_image1.png
    Greyscale

Furthermore, the filtering and transfer device includes a hollow body and a filtering element in the form of a membrane (not depicted) that covers an opening (Figure 1:20).  This is described in at least paragraphs [0002]-[0004].  Hortland (which is, again, the prior art reference that Orning is describing) teaches in at least paragraph [0138] that the membrane may have pores that are 1 micron in diameter, which are fully capable of capturing and accumulating microorganisms.
	With respect to claims 2 and 3, Orning discloses the apparatus as described above.  Orning teaches that the distal end of the hollow body has an opening (Figure 1:20) that includes the filtering element.  The distal end extends into the protection and retention housing.  Similarly, the distal end of the pipetting element extends at least partially into the at least one protection and retention housing.

	With respect to claim 6, Orning discloses the apparatus as described above.  Orning discloses that the washing well contains a washing reagent and that the reagent well contains a selective lysis buffer.
	With respect to claim 7, Orning discloses the apparatus as described above.  Orning further states in at least paragraph [0050] that the wells are sealed using a foil lid.
	With respect to claim 15, Orning discloses the apparatus as described above.  The filtering and transfer device is configured to transfer the captured and accumulated microorganism onto an analysis support or into a receiver.  Captured microorganisms may be removed from the membrane using a washing operation.
	With respect to claims 16 and 17, Orning discloses the apparatus as described above.  As discussed above, Hortland teaches in at least paragraph [0138] that the membrane may have pores that are 1 micron in diameter, which is sized to capture whole cells while allowing cell debris (i.e. lysed sample) to pass through.
	With respect to claim 20, Orning discloses the apparatus as described above.  Hortland states in paragraph [0030] that the membrane may be made from polysulfones, glass fibers and/or cellulosic materials.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Orning (US 20140302611) as applied to claim 1, and further in view of Li (US 20030099576).
	With respect to claim 4, Orning discloses the apparatus as described above, however it is unclear if the membrane is an absorbent material arranged in the hollow body of the filtering and transfer device.
	Li discloses a filtering and transfer device configured as a pipette (Figure 1B:54).  At least paragraphs [0029]-[0034] and [0078]-[0084] state that the hollow body of the pipette tip includes an absorbent material (Figure 1A:48).


	With respect to claims 18 and 19, Orning and Li disclose the combination as described above.  Although the device described by Orning is taught to have a membrane pore diameter of 1 micron, it would have been obvious to consider sizes (e.g. 0.1 to 0.45 microns) that are slightly less based on the size of the cell to be captured.  It would have been obvious to use smaller sized membranes to capture bacteria that are less than 1 micron in diameter.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Orning (US 20140302611) as applied to claim 1, and further in view of Kluttz (US 20110020921).
	Orning discloses the apparatus as described above.  Although Orning states that the wells are sealed using foil caps, Orning does not teach sealing devices that are movable between sealing and release positions.
	Kluttz discloses an extraction system comprising a support bar that contains a reagent well and at least one washing well (Figure 3:13).  Kluttz states that a sealing device (Figure 3:14) is movable between a sealing position in which an associated well is sealed and a release position in which the sealing device releases the well at least partially.  This is described in at least paragraphs [0084]-[0086]
	Before the effective filing date of the claimed invention, it would have been obvious to use a sealing device capable of moving between sealing and release positions when using the apparatus of Orning.  Kluttz shows how a simple hinged cap structure is a common sealing device for biological assay kits.  Those of ordinary skill would have understood the benefit of being able to re-seal any of the Orning wells after prima facie obvious to apply a known technique to a known device ready for improvement to yield predictable results.  See MPEP 2143.

Response to Arguments
Applicant's arguments filed 25 March 2022 have been fully considered but they are not persuasive.
Applicant argues that the device described by Orning is not configured to capture and accumulate microorganisms.  However, Hortland (which is, again, the prior art reference that Orning is describing) teaches in at least paragraph [0138] that the membrane may have pores that are 1 micron in diameter.  Accordingly, the prior art device described by Orning is fully capable of capturing and accumulating any microorganism that has a size that is larger than 1 microns, which includes the vast majority of animal cells, as well as many types of bacteria.
Furthermore, Applicant is correct to note that the device described by Orning is capable of capturing red blood cells.  Membranes work primarily on size exclusion principles, and so any membrane having a pore size small enough to capture red blood cells will inherently be capable of capturing microorganisms and other cell types that are similarly sized.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 See U.S. Pat. Pub. No. 2004/0161368 to Hortlund et al (Figure 11)